DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of Species 1, sub-species A, claims 2-11,17-20,24-27 in the reply filed on 7/8/2022 is acknowledged.  The traversal is on the ground(s) that the species election requirement has not demonstrated that serious burden exists and identify any claims that would have to be searched any differently.  This is not found persuasive because the different species that requires different features.  Thus, requiring different search queries.  This places a serious search burden if a restriction were not required.
The requirement is still deemed proper and is therefore made FINAL.
Claims 12-16, 21-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 7/8/2022.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-8, 11, 17-20, 24-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hochman U.S 2014/0012226 in view of Hsu et al US. 2010/0174229.
Claim 2:  Hochman discloses a monitoring device for real time monitoring of catheter aspiration as best seen in figures 2-3, comprising: a housing 50; an elongate passage (it is noted that fig. 2 shows the information that relates to drug that contains within the syringe) extending within the housing and terminating in an orifice configured to be coupled to a vacuum source (syringe 18), the passage configured to by coupled to an aspiration lumen of an aspiration catheter (it is noted that a fluid from a needle/catheter during an injection or aspiration, see paragraph 61) such that aspirated blood can transit through the passage and out the orifice; a pressure sensor 20 carried by the housing and configured to measure pressure (see paragraph 29) within the passage; a microprocessor (see fig. 4, item 82) coupled to the pressure sensor 20 and configured for measuring deviations in the measured pressure (see paragraphs 16,17, 76).  But is silent regarding a light coupled to the microprocessor and configured to generate a visual signal as a result of a determination by the microprocessor that a change in the measured pressure conforms with a particular relationship in comparison to a pre-set threshold.  Hsu et al , in the same field of endeavor, namely, systems and methods for delivering medication, such as an analgesic, to a patient, for example, utilizing a patient controlled analgesia (PCA) request device in communication with a medication delivery device, such as an infusion pump. The present invention is also directed to systems and methods for monitoring patient conditions. More particularly, the present invention relates to a system and method for preventing delivery of a medication, such as by assistive or proxy delivery of an analgesic agent using a PCA request device in communication with a medication delivery device, without proper authentication that the person requesting the medication is the patient or an authorized person; see paragraph 3.  Hsu et al teach a light coupled to the microprocessor and configured to generate a visual signal as a result of a determination by the microprocessor that a change in the measured pressure conforms with a particular relationship in comparison to a pre-set threshold (see figures 1, 4, paragraphs 59, 64).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Hochman with a light coupled to a microprocessor as taught by Hsu et al in order to notifying a caregiver of an alarm signal whether an attempt to deliver medication to a patient (see paragraphs 59, 64).
Claims 3-5:  Hochman in view of Hsu et al disclose wherein the pressure sensor 20 is within the housing (see Hochman, figures 2-3)., wherein the light comprises one or more LED., wherein the visual signal comprises the illumination of an LED configured to illuminate with a particular color (Hsu et al teach in figures 1, 4, see paragraphs 59, 64)
Claims 6-8, 11:  Hochman in view of Hsu et al disclose wherein the one or more LED is configured to flash in a particular pattern., wherein the one or more LED is configured to flash a particular number of times., wherein the one or more LED is configured to be continuously illuminated ; wherein an intensity of the light is configured to increase with measured pressure (Hsu et al teach in figures 1, 4, see paragraphs 59, 64).
Claims 17-20:  Hochman in view of Hsu et al disclose the claimed invention but is silent regarding wherein the visual signal indicates aspiration flowing normally., wherein the visual signal indicates thrombus being aspirated., wherein the visual signal indicates thrombus no longer being aspirated., wherein the visual signal indicates a clog condition.  However, Hsu et al teach that the medication delivery application 36 and/or medication management application 202, 302 transmit an alarm signal for notifying a caregiver of an unauthorized attempt to deliver medication to a patient. In one embodiment, the processor 30 and medication delivery application 36 will transmit an alarm signal to the output display device 32 as a visual alarm and/or to the output speaker device as an audible alarm. In a further embodiment, the medical pump 10 and medication delivery application 36 transmit an alarm signal to the central computer 202, 302 and medication management application, to the PDA 250, 350 being carried by a caregiver and/or to the caregiver computer 240, 340, which notifies one or more caregivers of the alarm and of the failed attempt to deliver medication to the patient. The process will continue and the medication delivery application 36 and/or the medication management application will return as indicated by connector B in FIG. 4 to await another request for a medication delivery at step 420., see paragraph 59.  However, it is well known to have the device that includes the visual signal indicates aspiration flowing normally., wherein the visual signal indicates thrombus being aspirated., wherein the visual signal indicates thrombus no longer being aspirated., wherein the visual signal indicates a clog condition so that the Hochman in view of Hsu et al would too have this advantage.
Claims 24-27:  Hochman in view of Hsu et al disclose wherein the pressure sensor 20 comprises a vacuum sensor (see Hochman , paragraph 29)., wherein the light is carried by the housing (Hsu et al teach figures 1, 4, paragraphs 59, 64)., wherein the orifice is formed by a luer (see Hochman, paragraph 79, stated luer connection)., wherein the elongate passage extends substantially linearly within the housing between a first end of the housing and a second end of the housing (see Hochman, figures 2-3).
Allowable Subject Matter
Claims 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VI X NGUYEN whose telephone number is (571)272-4699. The examiner can normally be reached Monday-Friday (6:30-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VI X NGUYEN/Primary Examiner, Art Unit 3771